Citation Nr: 0604665	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from March 1945 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not establish that the veteran engaged in 
combat while serving in the Asiatic Pacific.

3.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a letter by the RO 
dated in September 2003, a rating decision dated in January 
2004, and a statement of the case (SOC) issued in August 
2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the 
September 2003 letter by the RO provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A.           § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  VA informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board thus finds 
that these documents comply with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  

VA also attempted to obtain the veteran's service personnel 
records in an effort to verify his claimed stressors.  
However, it appears that most of these records were destroyed 
by a fire and cannot be reconstructed.   In such cases, the 
Board has a heightened obligation to provide an explanation 
of reasons and bases for its findings, and consider the 
benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b) (West 
2002).  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
any event, the Board finds that the veteran has not provided 
sufficient details concerning any of his claimed stressors to 
conduct a meaningful search for verification purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 



II.  Merits of the Claim

The veteran claims that he suffers from PTSD as a result of 
noncombat-related stressors he experienced during infantry 
training and while stationed in the Asiatic Pacific.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first issue, the record shows that the 
veteran has been diagnosed with PTSD.  VA outpatient 
treatment records dated from March 2002 to December 2003 show 
treatment for PTSD.  A June 2002 record notes that the 
veteran was not involved in combat during his service in 
World War II and that it does not appear that he has 
experienced a stressor that qualifies for Criterion A for 
PTSD.  It was therefore determined that it was not 
appropriate for the veteran to enter a PTSD program.  When 
seen in September 2002, however, the veteran reported 
handling dead bodies in service.  He was then diagnosed as 
having PTSD.  It thus appears that the record contains a 
current diagnosis of PTSD.  

Therefore, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown 
through military citation or other appropriate evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  His available service 
personnel records show that he served in with the 748th 
Military Police Battalion in the Asiatic Pacific as a cook.  
During his service, he was not awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

However, no in-service stressor has been verified because the 
veteran has failed to provide enough details concerning his 
alleged stressors.  The veteran discussed three stressors in 
a letter submitted in October 2003 as well as at a personal 
hearing held before the undersigned Veterans Law Judge in 
August 2005.  First, the veteran indicated that a friend had 
died during basic army infantry training following a 
strenuous overnight march.  The veteran explained that he and 
several buddies witness another solider stumbling around 
during the march.  The veteran then told his superior that 
the man was in need of medical attention.  On the following 
morning, he was told that the soldier had been taken to the 
hospital.  The veteran said he never saw his friend again 
because he apparently died shortly thereafter.  The veteran 
was unable to recall the soldier's name or any other details 
except that the soldier may have been from Nebraska.  

Second, the veteran related an incident in which he saw the 
body of a dead Japanese soldier floating by the ship he was 
on while stationed in the Bay of Manila.  Lastly, he related 
an incident in which he and others uncovered bodies of dead 
Japanese soldiers while digging drainage ditches in Manila.  
He explained that the stench from the corpses was horrific.  
He also indicated that one of the American G.I.s was removed 
teeth from several corpses, which he then strung around a 
chain and wore on his chest.  

After reviewing the record, the Board finds that the veteran 
has not provided credible supporting evidence that a claimed 
in-service stressor actually occurred.  The determination of 
the sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed 
stressors.

The veteran has not submitted any evidence such as lay 
statements from other soldiers to verify any of his 
stressors.  Moreover, verification of the veteran's claims 
stressors is not possible based on the nature of the 
stressors and the lack of details provided.  For instance, 
the alleged incident involving the body of a dead Japanese 
soldier floating out to sea would not be documented in 
service records.  Instead, the record would have to show 
corroborating evidence such as a statement from another 
service member who also happened to witness the incident.  It 
is also unlikely that service records would have documented 
the incident in which the veteran uncovered corpses while 
digging drainage ditches in Manila.  Again, corroborating 
evidence such as a statement from another service member who 
also witnessed this discovery is required.  

In addition, the veteran was unable to recall the name of his 
friend who purportedly died during infantry training.  In 
Fossie v. West, 12 Vet. App. 1, 6-7 (1998), the Court held 
that there no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
the U. S. Army and Joint Services Records Research Center 
(JSRRC).  The Court has also held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
absence of necessary details concerning the veteran's claimed 
stressors, VA has satisfied its responsibilities to assist 
the veteran in connection with the current claim.

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal is 
denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


